                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


LAKEISHA THOMPSON,                            2:18-CV-12495-TGB

                  Plaintiff,

                                           ORDER GRANTING
      vs.                               DEFENDANT’S MOTION FOR
                                        SUMMARY JUDGMENT AND
EQUIFAX INFORMATION                       DENYING PLAINTIFF’S
SERVICES, LLC,                           MOTION FOR SUMMARY
TRANS UNION, LLC,                             JUDGMENT

                  Defendants,

and

MICHIGAN FIRST CREDIT
UNION,

Defendant/Counter-Plaintiff.


      If a consumer’s credit report correctly shows her car loan’s monthly

payment amount, which had been $489, but also correctly shows that the

entire loan amount of $10,008 is now due because it is in default, does
the consumer suffer any concrete injury? Because the Court concludes

that the answer to this question is no, and because the Plaintiff also did

not present any evidence of injury, the Defendant is entitled to summary

judgment in this case.


                                    1
     This case is before the Court on Defendant’s motion for summary

judgment (ECF No. 42) and Plaintiff’s motion for partial summary

judgment (ECF No. 44). The motions have been fully briefed and the

Court heard oral argument on October 25, 2019. Following oral

argument, the Court ordered the parties to submit supplemental briefing

in light of a newly decided Sixth Circuit case. See ECF Nos. 53-54. The

Court additionally considers these briefs. For the reasons stated below,

the Court will GRANT Defendant’s motion for summary judgment and

DENY Plaintiff’s motion for partial summary judgment.

                     I. Facts and Procedural History

     In early 2016, Plaintiff Lakeisha Thompson executed a Retail

Installment Sale Contract (“Contract”) with Merollis Chevrolet to

purchase a vehicle. ECF No. 42-1. The Contract required her to make 72
monthly payments of $489.98. Id. She began making monthly payments,

but after only two or three, she stopped paying because a high-risk

pregnancy required her to be off work. Thompson Deposition, ECF No.

42-2, PageID.406. Merollis Chevrolet assigned its interest in the Contract

to Defendant Michigan First Credit Union. ECF No. 42-1. In May 2016,

Plaintiff says she filed for bankruptcy, but she reaffirmed her obligation

to pay Michigan First because she believed she would be able to continue

making payments. Id.; ECF No. 42-2, PageID.407. But Plaintiff was

unable to continue making payments, and she defaulted on the loan. ECF
No. 42-3. Michigan First accelerated the balance of the Contract so that
                                    2
the entire remaining balance on the loan became due and owing

($10,008). ECF No. 44-2, PageID.500. On December 8, 2016, the account

representing the Contract was “charged off.” Id. Michigan First has a

policy of “charging off” debts prior to 365 days of being delinquent.

Murray Deposition, ECF No. 44-9, PageID.548.

     In May 2018, Plaintiff alleges she obtained her Equifax and Trans

Union credit files and under Michigan First’s trade line, Michigan First

was reporting a scheduled monthly payment amount of $489. ECF Nos.

44-3, 44-4. Plaintiff argues this is inaccurate because the Contract was

“charged off.” ECF No. 44, PageID.491-92. According to Plaintiff, there is

no scheduled monthly payment due—rather a lump sum balance of

$10,008 is due. Id. Therefore, she asserts, the reporting of a positive

monthly payment amount is “patently inaccurate.” Id.
     In June 2018, Plaintiff sent two letters to credit reporting agencies

Equifax and Trans Union describing these alleged inaccuracies and

requesting that Equifax and Trans Union “report this account with a $0

monthly payment.” ECF No. 42-5 (Equifax letter); ECF No. 42-6 (Trans

Union letter). Equifax responded by saying that it had requested more

information from Michigan First “to verify the accuracy of the

information you disputed.” ECF No. 44-7, PageID.516. Equifax further

stated that Michigan First had verified with Equifax “that the balance is

being reported correctly.” Id. at PageID.518. When Plaintiff again
checked her credit report in August 2018, the “scheduled monthly
                                    3
payment amount” field had not been changed from $489 to $0. ECF No.

44-8.

        Plaintiff brings this suit against Michigan First alleging violations

of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”).1
Plaintiff alleges Michigan First negligently and willfully continued to

report an inaccurate $489 scheduled monthly payment amount in

response to her dispute and that it negligently and willfully failed to

perform a reasonable investigation of her dispute. Complaint, ECF No.

1. Michigan First later brought a counterclaim against Plaintiff alleging

breach of contract, seeking the remaining $10,008 balance on the car
loan. ECF No. 39. Michigan First moves for summary judgment on both

of Plaintiff’s claims as well as its counterclaim. ECF No. 42. Plaintiff

moves for partial summary judgment only on its claim alleging negligent
noncompliance. ECF No. 44.

                              II. Standard of Review

        “Summary judgment is appropriate if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with any

affidavits, show that there is no genuine issue as to any material fact

such that the movant is entitled to a judgment as a matter of law.”

Villegas v. Metro. Gov’t of Nashville, 709 F.3d 563, 568 (6th Cir. 2013);



1 Plaintiff also sued Trans Union and Equifax, but this Court entered stipulated
orders dismissing with prejudice all of her claims against them. See ECF Nos. 26-27.
Therefore, only Plaintiff’s claims against Michigan First Credit Union remain.
                                         4
see also Fed. R. Civ. P. 56(a). A fact is material only if it might affect the

outcome of the case under the governing law. See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986).

     On a motion for summary judgment, the Court must view the

evidence, and any reasonable inferences drawn from the evidence, in the

light most favorable to the non-moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citations omitted);

Redding v. St. Edward, 241 F.3d 530, 531 (6th Cir. 2001).

     The moving party has the initial burden of demonstrating an

absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 325 (1986). If the moving party carries this burden, the party

opposing the motion “must come forward with specific facts showing that

there is a genuine issue for trial.” Matsushita, 475 U.S. at 587. The trial
court is not required to “search the entire record to establish that it is

bereft of a genuine issue of material fact.” Street v. J.C. Bradford & Co.,

886 F.2d 1472, 1479-80 (6th Cir. 1989). Rather, the “nonmoving party has

an affirmative duty to direct the court’s attention to those specific

portions of the record upon which it seeks to rely to create a genuine issue

of material fact.” In re Morris, 260 F.3d 654, 655 (6th Cir. 2001). The

Court must then determine whether the evidence presents a sufficient

factual disagreement to require submission of the challenged claims to

the trier of fact or whether the moving party must prevail as a matter of
law. See Anderson, 477 U.S. at 252.
                                      5
                               III. Discussion

                    A. The Fair Credit Reporting Act

     Plaintiff brings this suit against Michigan First alleging violations

of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), which

was enacted by Congress “to ensure fair and accurate credit reporting,

promote efficiency in the banking system, and protect consumer privacy.”

Pittman v. Experian Info. Solu., Inc., 901 F.3d 619, 628 (6th Cir. 2018)

(quoting Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 52 (2007)). One of

the ways the FCRA ensures accurate credit reporting is by regulating the

duties of those who furnish information to consumer reporting agencies

(“CRAs”). See 15 U.S.C. § 1681s-2. Under § 1681s-2(b), if a CRA provides

notice to a furnisher of information that a consumer disputes the

completeness or accuracy of any information the furnisher provided, the
furnisher must (1) conduct an investigation; (2) review all relevant

information provided by the CRA; (3) report the results of the

investigation to the CRA; (4) report any inaccuracies, if they are found,

to all CRAs who may have received the inaccurate information; and (5)

correct any inaccuracies found in the information. § 1681s-2(b)(1)(A)-(E).

     While consumers are precluded “from enforcing the requirement

that furnishers, under § 1681s-2(a), initially provide complete and

accurate consumer information to a CRA,” they do possess “a private

right of action against a furnisher who fails to satisfy one of the five
duties identified in § 1681s-2(b).” Pittman, 901 F.3d at 628. Under §
                                    6
1681o, a consumer may demonstrate that a furnisher negligently

breached its duty to comply with one of these requirements or under §

1681n, may demonstrate that they did so willfully. United States v.

Bormes, 568 U.S. 6, 7, (2012); 15 U.S.C. §§ 1681n, 1681o. However, to

succeed on a claim under § 1681s-2(b), a plaintiff must meet “a threshold

showing of inaccuracy or incompleteness in the reporting.” Pittman, 901

F.3d at 629. Additionally, when willful noncompliance with its

requirements under the FCRA are alleged, plaintiffs may recover

statutory or punitive damages even when they have not alleged any

actual damages. 15 U.S.C. § 1681n. To make out a showing of negligent

noncompliance, however, plaintiffs must demonstrate that they suffered

“actual damages.” 15 U.S.C. § 1681o.

                                  B. Standing
     Article III, § 2 of the Constitution extends the judicial power of the

United States “only to ‘Cases’ and ‘Controversies.’” Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1547 (2016) (“Spokeo II”) (quoting U.S. Const. Art. III, §

2). Standing “ensure[s] that federal courts do not exceed their authority”

and “limits the category of litigants empowered to maintain a lawsuit in

federal court to seek redress for a legal wrong.” Id. Standing is a

jurisdictional requirement. See Coal Operators & Assocs., Inc. v. Babbitt,

291 F.3d 912, 915 (6th Cir. 2002). Thus, if a plaintiff does not have

standing, the court lacks subject matter jurisdiction. See Lyshe v. Levy,
854 F.3d 855, 857 (6th Cir. 2017). To establish standing, a plaintiff must
                                     7
meet the minimum threshold of having “(1) suffered an injury in fact, (2)

that is fairly traceable to the challenged conduct of the defendant, and

(3) that is likely to be redressed by a favorable judicial decision.” Spokeo

II, 136 S. Ct. at 1547. “The plaintiff, as the party invoking federal

jurisdiction, bears the burden of establishing these elements.” Id. “Since

they are not mere pleading requirements but rather an indispensable

part of the plaintiff’s case, each element must be supported in the same

way as any other matter on which the plaintiff bears the burden of proof,

i.e., with the manner and degree of evidence required at the successive

stages of the litigation.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561

(1992). Therefore, at the pleading stage, general factual allegations of

injury may be sufficient. Id. However, in response to a motion for

summary judgment “the plaintiff can no longer rest on such ‘mere
allegations,’ but must ‘set forth’ by affidavit or other evidence ‘specific

facts’ which for purposes of the summary judgment will be taken as true.”

Id. (internal citations omitted). Injury-in-fact is the “[f]irst and foremost”

element of the standing inquiry; “[a]n injury in fact must be real, not

abstract, actual, not theoretical, concrete, not amorphous.” Huff v.

TeleCheck Servs., Inc., 923 F.3d 458, 462 (6th Cir. 2019) (citing Spokeo

II, 136 S. Ct. at 1548).

      Michigan First argues that because Plaintiff did not incur any out-

of-pocket costs related to the trade line reporting, was not denied credit
or employment, and had not sought counseling or treatment because of
                                      8
anything in her credit report, she has not suffered an injury-in-fact and

therefore lacks standing. ECF No. 42, PageID.381-82. Defendant also

argues that Plaintiff does not have a redressable claim because she does

not seek monetary damages. Id.2 Thompson argues that she has
demonstrated an injury-in-fact in the form of emotional distress for which

she can recover monetary damages, but also that Defendant’s violations

of the FCRA, standing alone, should be considered sufficient to confer

standing. ECF No. 46, PageID.598-601.

      The question of standing in the FCRA context was recently

considered by the Supreme Court in Spokeo II. There, the Court held that
a plaintiff cannot “allege a bare procedural violation, divorced from any

concrete harm, and satisfy the injury-in-fact requirement of Article III.”

136 S. Ct. at 1549; see also Lyshe v. Levy, 854 F.3d 855, 859 (6th Cir.
2017) (“This circuit has had the occasion to interpret Spokeo[II] and has

concluded that a statutory violation in and of itself is insufficient to

establish standing.”). In Spokeo II, the Court considered a respondent
who brought a claim alleging willful noncompliance with the FCRA, as

Plaintiff does here. 136 S. Ct. at 1549. The Court used the case to further


2 Before turning to Thompson’s ability to satisfy the injury-in-fact requirement “it is
well to keep in mind a distinction that’s easy to miss in this area. There is a difference
between failing to establish the elements of a cause of action and failing to show an
Article III injury. One is a failure of proof. The other is a failure of jurisdiction. Yes,
there can be overlap between the two inquiries. But they are not one and the same.”
Huff, 923 F.3d at 462. Here, Michigan First’s argument that Plaintiff does not have
a redressable claim because she does not seek monetary damages is an inquiry better
left for the merits of Thompson’s negligent and willful noncompliance claims.
                                            9
develop its standing jurisprudence and determined that to satisfy

standing’s “concreteness” requirement under these circumstances, a

plaintiff must allege3 a “concrete harm” or a “material risk of harm”

because “not all [FCRA] inaccuracies cause harm or present any material
risk of harm.” Id. at 1549-50. It then remanded for the Ninth Circuit to

determine whether the particular procedural violations of the FCRA

alleged by the respondent “entail[ed] a degree of risk sufficient to meet

the concreteness requirement.” Id.

      On remand, the Ninth Circuit held that the FCRA provisions were

established to protect consumers’ concrete interests and “ha[d] little

difficulty” concluding that those interests were “real, rather than purely

legal considerations.” Robins v. Spokeo, Inc., 867 F.3d 1108, 1114 (9th

Cir. 2017) (“Spokeo III”) (stating that the Supreme Court in Spokeo II
“seems to have assumed that, at least in general, the dissemination of

false information in consumer reports can itself constitute a concrete

harm”) (emphasis in original). But even if inaccurate credit reporting

generally causes real harm to consumers, “it cannot be the case that

every trivial or meaningless inaccuracy does so.” Id. at 1116. In Spokeo

II, for example, the Supreme Court stated that the reporting of an

incorrect zip code, without more, could not create any concrete harm. 136


3Spokeo involved the district court’s dismissal of the plaintiff’s complaint on a motion
to dismiss rather than a motion for summary judgment, where a plaintiff’s burden to
establish standing requires more than mere allegations. Robins v. Spokeo, Inc., 867
F.3d 1108, 111 (9th Cir. 2017); see also Lujan, 504 U.S. at 561.
                                          10
S. Ct. at 1550.       And on remand, the Ninth Circuit in Spokeo III

determined that the plaintiff had sufficiently alleged a material risk of

concrete harm because he alleged that Spokeo falsely reported he was

married with children, was in his 50s, employed in a professional field,

had a graduate degree, and had a higher wealth level than he actually

had. 867 F.3d 1116. The court reasoned that “[i]t does not take much

imagination to understand how inaccurate reports on such a broad range

of material facts about Robins’ life could be deemed a real harm.” Id.

      The Sixth Circuit recently interpreted and applied Spokeo II in the

FCRA context. In Huff v. TeleCheck Services, Inc.,4 the plaintiff argued
that a check verification company was inaccurately reporting his credit

file under the FCRA because the report omitted that his driver’s license

was linked to six bank accounts and omitted two transactions occurring
on those accounts. 923 F.3d 458, 461 (6th Cir. 2019). The check

verification company moved for summary judgment arguing the plaintiff

lacked standing. Id. at 462. The district court dismissed the case due to

lack of standing and the Sixth Circuit affirmed. The Sixth Circuit

analyzed the standing issue under the purview of Spokeo II, reiterating

that “[a]fter Spokeo, we know there is no such thing as an ‘anything-

hurts-so-long-as-Congress-says-it-hurts theory of Article III injury.” Id.



4Huff v. TeleCheck Services, Inc., is the case that the Court ordered the parties to
submit supplemental briefing on following the hearing on the motions. See ECF Nos.
53-54.
                                        11
at 463 (quoting Hagy v. Demers & Adams, 882 F.3d 616, 622 (6th Cir.

2018)).

     The Huff court asserted that the plaintiff had three ways to satisfy

Article III’s standing requirement with his cause of action: (1) “the

statutory violation created an injury in fact as applied to him because it

actually injured him when the violation led, say, to a check decline”; (2)

“the statutory violation did not injure him in any traditional way, but the

risk of injury was so imminent that it satisfies Article III”; or (3) “the

statutory violation did not create an injury in any traditional sense, but

Congress had authority to establish the injury in view of its identification

of meaningful risks of harm in this area.” Id. at 463. The court found that

Huff did not satisfy the first prong because he did not prove, let alone

allege, that the check verification company had ever told a merchant to
decline one of plaintiff’s checks due to his linked information— and it had

not. Id. at 462-63. Nor did he prove that he suffered for example,

emotional distress. Id. at 463. The Sixth Circuit then considered whether

the plaintiff’s lawsuit demonstrated a “risk of imminent injury” to him.

Id. In doing so, it elaborated on Spokeo’s “material risk of harm”

formulation and stated that the “threatened injury must be certainly

impending to constitute injury in fact.” Id. (emphasis added) (quoting

Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)). It reasoned that

the plaintiff’s allegation that the check verification company’s incomplete
disclosure would cause him to suffer a check decline was “highly
                                    12
speculative.” Id. (emphasis added). The court elaborated: “The question,

bear in mind, is not whether [the plaintiff] faces some risk of a check

decline in general but what additional risk of harm stems from [the

defendant’s] nondisclosure of [the plaintiff’s] information.” Id. at 463-64

(emphasis added). Considering this, the court stated Huff had not

demonstrated a material risk of harm because, had the check verification

company fully disclosed the information, Huff had not shown this would

have reduced the risk a merchant would have declined his check. Id. at

464. Finally, the court determined Huff had not shown a statutory

violation that created a procedural or intangible injury. Id. As a third

avenue to prove an injury-in-fact, Huff argued that because the FCRA

creates a duty that consumer agencies must disclose “[a]ll information in

the consumer’s file” upon request, 15 U.S.C. § 1681g(a)(1), and he
provided evidence that the check verification company breached that

duty, the breach alone should create a cognizable Article III injury. 923

F.3d at 464. The Sixth Circuit disagreed, concluding “that a violation of

the law that results in the dissemination of an objectively false report

does not necessarily cause a concrete harm if the disclosure has no

consequences for the consumer.” Id. at 465. Because the check

verification company’s alleged statutory violation had no actual adverse

consequences on or to Huff, the alleged statutory violation could not harm

Huff’s interests under the FCRA. Id.


                                    13
     Applying Huff’s 3-part framework to Plaintiff’s negligent and

willful noncompliance claims shows that Plaintiff’s claims lack standing.

                            i. Actual Injury

     First, Plaintiff cannot demonstrate that “the statutory violation

created an injury in fact as applied to [her] because it actually injured

[her].” Huff, 923 F.3d at 463. As in Huff, Thompson “does not allege, much

less prove, harm in the flesh-and-blood or dollars-and cents sense of the

term.” Id. Thompson has submitted no evidence that she suffered any

loss of credit or other financial harm as a result of Michigan First’s

alleged negligent and willful violation of the FCRA. She also concedes

that she has not applied for credit since her dispute or experienced any

negative economic consequences, such as the denial of a job or loss of a

financial opportunity. ECF No. 42-2, PageID.402-03. But the Sixth
Circuit also permits plaintiffs to recover emotional distress damages for

FCRA claims, see Bach v. First Union Nat. Bank, 149 Fed.Appx. 354, 360-

61 (6th Cir. 2005), and the court in Huff recognized that emotional

distress could form the basis for injury-in-fact to confer standing, 923

F.3d at 463 (“[Huff] does not suggest that he wasted time or suffered

emotional distress while looking for his linked information.”).

     Unlike the plaintiff in Huff, Thompson does allege that she suffered

emotional distress as a result of the “inaccurate” reporting of a $489

monthly payment on her trade line. ECF No. 1, PageID.5. As Plaintiff
argues in her supplemental brief, (ECF No. 53), that would appear to
                                    14
meet the “actual injury” prong under Huff, but not so. This matter is

before the Court on Defendant’s motion for summary judgment and

Plaintiff’s motion for partial summary judgment. Therefore, while

Plaintiff’s allegations of emotional distress may have been sufficient to

confer standing at the motion to dismiss stage, on a motion for summary

judgment, Thompson “must ‘set forth’ by affidavit or other evidence

‘specific facts’ which for purposes of the summary judgment will be taken

as true.” Lujan, 504 U.S. at 561 (internal citations omitted). With respect

to claims of emotional distress, courts in the Sixth Circuit impose a strict

standard for recoverability, as they are wary that emotional distress

damages are easy to manufacture. See Kaplan v. Experian, Inc., No. 09-

10047, 2010 WL 2163824, at *5 (E.D. Mich. May 26, 2010) (“[B]ecause

emotional distress damages are so easy to manufacture, courts have
imposed a strict standard to be applied for them to be recoverable.”).

Therefore, the Sixth Circuit requires plaintiffs to “reasonably and

sufficiently explain[ ] the circumstances surrounding the injury” and

states that plaintiffs cannot “rely on mere conclusory statements.” Bach,

149 Fed.Appx. at 361 (“An injured person’s testimony alone may suffice

to establish damages for emotional distress provided that she reasonably

and sufficiently explains the circumstances surrounding the injury and

does not rely on mere conclusory statements.”). Again, the Court

recognizes that it must keep the merits of Thompson’s claims separate
from the standing question. See Buchholtz v. Meyer Njus Tanick, PA, ---
                                    15
F.3d ---, 2020 WL 35431, at *5 n.3 (6th Cir. Jan. 3, 2020). But bearing in

mind the standard of proof for standing that is required at the motion for

summary judgment stage, Lujan, 504 U.S. at 561, the Court finds case

law on the merits to be at least somewhat useful in determining whether

Thompson has met her burden to establish standing.

      Here, Plaintiff argues that Michigan First’s reporting of a $489

scheduled monthly payment caused her to suffer “stress, frustration,

anxiety, and other forms of emotional distress.” Plaintiff’s Response to

Defendant’s Interrogatories, ECF No. 44-10, PageID.578. She alleges in

her complaint that she “experienced undue stress and anxiety due to

Defendants’ failure to correct the errors in her credit file or improve her

financial situation by obtaining new or more favorable credit terms as a

result of the Defendants’ violations of the FCRA.” ECF No. 1, PageID.4.
However, at the summary judgment stage, Thompson has not included

any affidavits or other specific facts where she “sufficiently explains the

circumstances surrounding the injury.” Lujan, 504 U.S. at 561.

      The Court has located one instance in Plaintiff’s deposition where,

in response to being asked if she has applied for credit within the last few

years, she states: “I’m scared to apply for credit so, no, no, I haven’t.” ECF

No. 47-2, PageID.637. Plaintiff does not cite to this exchange in her

motion as an example of emotional distress, nor does she contend this

fear to apply for credit was in any way related to the reporting of the $489
monthly payment trade line by Michigan First, rather than some other
                                     16
aspect of her credit report, such as her unpaid student loan debt (which

was also being discussed during the deposition) or her unpaid $10,008

car note which was in default. Additionally, in her responses to

Defendant’s interrogatories, Plaintiff states that her factual basis for

seeking damages is that she sustained “stress, frustration, anxiety, and

other forms of emotional distress as a result of Defendant’s failure to

correct her credit file.” The lack of any evidence substantiating

Thompson’s bare allegations of emotional distress undermines Plaintiff’s

position that she has established an injury in fact. Further, the Sixth

Circuit recently stated that it had its “doubts” that bare anxiety can be a

cognizable injury for standing purposes under the Fair Debt Collection

Practices Act. See Buchholtz, 2020 WL 35431, at *7; id. at *5 (citing the

Restatement (Second) of Torts § 46 (1965) for the proposition that the
“possible liability for emotional harm [is defined] narrowly to exclude

mere anxiety”).

     And even if Thompson’s bare allegations of emotional distress could

satisfy the injury-in-fact requirement, she must also satisfy the

remaining two prongs of standing: traceability and redressability.

Thompson would need to show “a fairly traceable connection between the

plaintiff’s injury and the complained-of conduct of the defendant.” Steel

Co. v. Citizens for a Better Env’t, 523 U.S. 83, 103 (1998). But her

deposition testimony does not show, or even suggest, that her emotional
distress is fairly traceable to Michigan First’s allegedly inadequate
                                    17
investigation or to the “inaccurately” reported $489 monthly payment—

as opposed to being traceable to the fact that the trade line is accurately

reporting a $10,008 balance on the loan that is presently due and owing,

or her outstanding student loans. Thus, Thompson has not shown that

her allegations of “stress, frustration, anxiety, and other forms of

emotional distress” are an “actual injury” to confer standing.

                          ii. Risk of Imminent Injury

      Turning to Huff’s second prong—that the alleged statutory

violation created a “risk of injury . . . so imminent that it satisfies Article

III,”—the Court finds that Plaintiff has not demonstrated a material risk

of harm. Given Huff’s requirement that if the plaintiff cannot

demonstrate an actual injury, she must allege a “threatened injury” that

is “certainly impending,” Thompson’s proofs fall short here. 923 F.3d at
463. Plaintiff argues that a trade line inaccurately reporting a $489

monthly payment “creates a risk that a lender might refuse to extend

credit to Plaintiff, because the lender would understand [Michigan

First’s] reporting to mean that Plaintiff owes a $489 scheduled payment

to [Michigan First] for this month and that money therefore cannot be

used to satisfy any credit to be extended by the lender.” ECF No. 53,

PageID.879. But Plaintiff’s argument wholly ignores that the trade line

is also accurately reporting that the loan has been accelerated and that

she technically owes $10,008 immediately, not $489 over 72 months.


                                      18
Such a debt would clearly loom much larger, to any creditor examining

Plaintiff’s credit report than a standard monthly car loan payment.

      The Ninth Circuit’s unreported decision in Jaras v. Equifax Inc.,

766 Fed. Appx. 492 (9th Cir. Mar. 25, 2019) is instructive. See ECF No.

48, PageID.703. In Jaras, the Ninth Circuit analyzed the “risk of

imminent injury” requirement following Spokeo III and affirmed a

district court’s dismissal of a plaintiff’s complaint due to lack of

standing.5 766 Fed. Appx. at 494-95. The Ninth Circuit clarified that in

Spokeo III it held the plaintiff had standing by emphasizing that “the

inaccuracies in the credit report at issue had already been requested and
obtained by at least one third party, and that they were of a type likely

enough to cause harm to his employment prospects at a time when he

was unemployed and actively looking for work.” Id. at 494. Conversely,
the plaintiffs in Jaras lacked standing because they were a group of

individuals in bankruptcy who “have not alleged that they tried to enter

any financial transaction for which their credit reports or scores were

viewed at all, or that they plan to imminently do so, let alone that the

alleged inaccuracies would make a difference to such a transaction.” Id.

The court gave particular attention to the plaintiffs’ bankruptcy status,




5 In Jaras, the district court dismissed the plaintiffs’ complaint holding that the
challenged statements were not inaccurate under the FCRA. 766 Fed. Appx. at 494.
The Ninth Circuit affirmed but on standing grounds. Id.
                                        19
noting that such bankruptcies would cause lower credit scores “with or

without the alleged misstatements.” Id.

      The Jaras court reasoned that the plaintiffs’ allegations were more

like the zip code example provided by the Supreme Court in Spokeo II,

than the biographical inaccuracies described in Spokeo III and held that

the plaintiffs lacked standing, regardless of whether the information was

or was not inaccurately reported. Id. at 494-95. Jaras is in line with Huff.

Indeed, the inquiry under Huff was “not whether [the plaintiff] faces

some risk of a check decline in general but what additional risk of harm

stems    from    [the    defendant’s]     nondisclosure      of   [the   plaintiff’s]

information.” 923 F.3d at 463-64.

      Similarly, the question here is not whether Thompson faces some

risks of credit unworthiness or low credit in general, but what “additional
risk of harm” stems from the “inaccurate”6 reporting of a $489 monthly

payment. And here, Thompson has not alleged that she tried to enter into

any financial transaction or that she plans to imminently do so. While

she does argue that this alleged inaccuracy would make a difference to

such a transaction that “might” occur, Thompson’s presently due and



6 Spokeo, Jaras, and Huff assume for the sake of argument that the underlying
information is being reported inaccurately. See Pittman v. Experian Information
Solutions, Inc., 901 F.3d 619, 629 (6th Cir. 2018) (stating that the threshold showing
for any claim brought under § 1681s-2(b) is that the reporting was inaccurate or
incomplete). Here, the parties dispute whether the $489 payment amount is accurate
or not. For purposes of standing, the Court will assume for the sake of argument that
the reporting is inaccurate.
                                         20
owing $10,008 balance on the car loan—which is accurately reported on

her trade line—would create the risks that a lender might refuse to

extend credit to her with or without the alleged inaccuracy. In other

words, Thompson has not shown that a $489 monthly payment on her

trade line would create an additional risk of harm given a reading of the

trade line as a whole.

     Plaintiff relies on two unpublished dispositions from the United

States District Court for the District of Arizona, see Hamm v. Equifax

Information Services LLC, 2018 WL 3548759, at *2 (D. Ariz. July 24,

2018), and Wheeler v. Trans Union LLC, 2018 WL 2431876, at *2 (D. Ariz.

May 30, 2018), as well as a case from the District of South Carolina, see

Burns v. Trans Union, 2019 WL 3890833 (D.S.C. Aug. 19, 2019).

However, these cases fail to convince. First, as unpublished orders from
the District of Arizona and the District of South Carolina, they have no

precedential value in this Court. Second, all three orders address motions

to dismiss where the plaintiff’s burden to demonstrate an injury is much

lower—where the plaintiff may rely on “mere allegations” to support the

concrete injury or “material risk” of such injury to establish standing, and

the court must accept those allegations as true. And third, neither case

confronts the ruling considerations raised by the Sixth Circuit in Huff

and the Ninth Circuit in Jaras that the “threatened injury must be

certainly impending to constitute injury in fact,” and create an


                                    21
“additional risk of harm” to the plaintiff that was not already present on

the trade line. 923 F.3d at 462-63.

      In Hamm, the court found that a plaintiff’s allegations were

sufficient to confer standing where she alleged that the defendant

incorrectly listed an account as “charged off” when it should have been

listed as “closed.” 2018 WL 3548759 at *2. Further alleging that this

inaccuracy caused her to refrain from applying for new credit or more

favorable lines of credit and additionally caused her undue stress and

anxiety, the plaintiff was found to have had sincere risk of harm for

purposes of standing. And in Wheeler, a plaintiff alleged that Trans

Union violated the FCRA by failing to remove dispute language in a trade

line. 2018 WL 2431876, at *1. As a result of the inaccuracy, the plaintiff

claimed he had “(1) been forced to refrain from applying for new credit or
more favorable terms on existing credit lines; and (2) experienced undue

stress and anxiety due to [Trans Union’s] failure to correct errors in his

credit file or improve his financial situation . . . .” Id. (internal quotation

marks omitted). On a motion to dismiss, the district court determined

that the plaintiff had standing to bring an FCRA claim against Trans

Union because (1) he alleged that the violation caused him harm, (2) the

dissemination of inaccurate information clearly implicated his concrete

interests in credit reporting and (3) the nature of the alleged reporting

inaccuracy was not “trivial or meaningless” because “users of [the
plaintiff’s] consumer report may find it important that [he] continues to
                                      22
dispute a particular trade line in determining whether to extend new

credit lines or modify those that already exist.” Id. at *2. Because the

plaintiff appropriately feared that he could not obtain new or modified

credit lines, and alleged that he suffered psychological, emotional, and

financial harm as a result, the plaintiff manifested a concrete injury. Id.

     The most on-point case that Plaintiff cites is Burns v. Trans Union,

LLC., 2019 WL 3890833 (D.S.C. Aug. 19, 2019). In Burns, the district

court considered a plaintiff’s allegation that her tradeline was reporting

a $70.00 monthly payment after the defendant “closed and charged off

her account.” Id. at *1. Understanding that “closed and charged off”

account meant the account had been closed, a monthly payment was no

longer due, but the total amount of the loan remained due and owing, the

court denied the defendant’s motion to dismiss on standing grounds, as
well as the merits. With respect to standing, the court held that the

plaintiff’s complaint sufficiently alleged that “she experienced both credit

and emotional damages, undue stress, and anxiety,” and was more than

a bare procedural violation under Spokeo II, claiming that “[o]ther courts

faced with a similar claim have found the threat of harm bad credit

imposes is cognizable and actually does exist.” Id. at *2 (citing Thompson

v. San Antonio Retail Merchs. Ass’n, 682 F.2d 509, 513 (5th Cir. 1982)

(“Even when there are no out-of-pocket expenses, humiliation and mental

distress do constitute recoverable elements and damages under the
[FCRA.]”)).
                                    23
      But what Hamm, Wheeler, and Burns do not address is the Sixth

Circuit’s requirement that the risk of harm actually stem from the

procedural violation, or the ability to prove that with something more

than bare allegations at the motion to dismiss stage. See Huff, 923 F.3d

at 463-64 (citing Macy v. GC Servs. Ltd., 897 F.3d 747, 758 (6th Cir. 2018)

(risk of harm must stem from the procedural violation)). In the context of

a summary judgment motion, where the violation results in a trade line

that reports both a monthly payment and the total amount of the loan

remaining due and owing, there must be some evidence in the record that

would allow a reasonable juror to conclude that the risk of harm stems

from the allegedly incorrect monthly payment and not the total amount

of the remaining loan. And here, any consumer of Plaintiff’s Equifax or

Trans Union credit report would see a trade line reporting that a $10,008
balance is currently due and owing on the loan, that the account status

is   “Closed   –   Derogatory,”   and    that   the   payment   status   is

“Collection/Charge-Off.” See ECF No. 44-4. This record suggests that a

consumer of Plaintiff’s credit report would have reason to decline to

extend her credit because she currently owes $10,008 to Michigan First

for a “charged off” “derogatory” car loan, not because she owes a

scheduled $489 monthly car loan payment to Michigan First. See Jaras,

766 Fed.Appx. at 494. As the Sixth Circuit concluded in Huff, the risk

that the $489 monthly payment field “might” cause a lender to refuse to
extend credit to Plaintiff is “highly speculative” given all of the other
                                    24
accurately-reporting fields on the trade line that suggest Plaintiff may

represent a credit risk. Accordingly, Plaintiff cannot show a risk of

imminent injury to confer standing.

       iii. Statutory Violation as Intangible Injury-in-Fact

     Turning to the final Huff prong, Plaintiff argues that Michigan

First’s violation of the FCRA, alone, creates an injury conferring Article

III standing because “Congress established the FCRA provisions at issue

to protect consumers’ concrete interests.” ECF No. 46, PageID.600; ECF

No. 53, PageID.800. But Thompson’s argument misses a key facet of the

Sixth Circuit’s reasoning in Huff; a plaintiff’s concrete interests under

the FCRA can only be harmed by an alleged statutory violation if she can

show that the violation had adverse consequences. See Huff, 923 F.3d at

465. To be sure, the plaintiff in Huff failed even to make allegations of an
actual injury such as emotional distress, relying solely on the risk of

imminent injury and a statutory violation as a basis for standing. In that

sense, Huff was grasping at straws to show that the violation made a

difference, and the court concluded that “because [the check reporting

agency’s] nondisclosure never harmed Huff, and because it did not create

a material risk that Huff would suffer a check decline, Huff has not

suffered an injury in fact.” Id. at 468. But because we have already

determined that the complaint’s bare allegations of emotional distress

are insufficient at the summary judgment phase, Plaintiff is left in the
same predicament as Huff, lacking any injury in fact. Like Huff,
                                    25
Thompson has not shown that the allegedly false trade line had any

harmful effect on her or her future conduct; she merely alleges a lender

might refuse to extend credit without any proof that that harm might be

imminent.

      Accordingly, Plaintiff cannot show that Michigan First’s alleged

violation of the FCRA, alone, created an Article III injury-in-fact and her

complaint must be dismissed.7
                C. Accuracy of the Michigan First Trade Line

      Given the complexity of this area of the law and that Defendant

raised the issue of standing after the close of discovery and in its motion

for summary judgment briefing, the Court will assume arguendo that it

has jurisdiction over Plaintiff’s claims and consider their merits. In doing

so, the Court concludes that Michigan First’s trade line is neither
patently inaccurate nor materially misleading and accordingly Plaintiff’s

§ 1681s-2(b) claims must fail.8

7 Traditionally, when courts find that they lack standing and therefore must dismiss
a case due to lack of subject matter jurisdiction, they dismiss the case without
prejudice because they did not reach the merits of the Plaintiff’s claim. See Thompson
v. Love’s Travel Stops & Country Stores, Inc., 748 Fed. Appx. 6, 11 (6th Cir. 2018).
However, because this Court alternatively finds that Plaintiff’s claims must fail on
their merits, it dismisses the complaint with prejudice.
8 Defendant also asserts that Plaintiff’s claims are moot, arguing that Thompson

conceded in her deposition that she was no longer seeking a dollar amount from
Michigan First. ECF No. 42, PageID.379-81. Defendant’s argument is premised on
its assertion that when a plaintiff does not seek monetary damages and injunctive
and declaratory relief are not available remedies, the case must be dismissed.
However, under the FCRA plaintiffs may recover statutory or punitive damages when
they allege willful noncompliance with its requirements. 15 U.S.C. § 1681n. Only
when negligent noncompliance is alleged must plaintiffs demonstrate that they
                                         26
      Under § 1681s-2(b), upon notice of a dispute, a furnisher of

information to CRAs must (1) conduct an investigation; (2) review all

relevant information provided by the CRA; (3) report the results of the

investigation to the CRA; (4) report any inaccuracies, if they are found,

to all CRAs who may have received the inaccurate information; and (5)

correct any inaccuracies found in the information. § 1681s-2(b)(1)(A)-(E).

A consumer may demonstrate that a furnisher negligently breached its

duty to comply with one of these requirements under § 1681o or that they

did so willfully under § 1681n. United States v. Bormes, 568 U.S. 6, 7,

(2012); 15 U.S.C. §§ 1681n, 1681o. However, to succeed on a claim under

§ 1681s-2(b), a plaintiff must meet “a threshold showing of inaccuracy or

incompleteness in the reporting.” Pittman, 901 F.3d at 629. “To meet this

threshold showing, a plaintiff can show that the information provided is
false or that it contains a material omission or creates a materially

misleading impression.” Id. at 630 (citing Boggio v. USAA Fed. Sav.

Bank, 696 F.3d 611, 617-18 (6th Cir. 2012)); see also Saunders v. Branch

Banking & Trust Co., of Va., 526 F.3d 142, 148 (4th Cir. 2008) (“Congress

clearly intended furnishers to review reports not only for inaccuracies in



suffered “actual damages.” 15 U.S.C. § 1681o. Therefore, Defendant’s mootness
argument is unavailing as to Plaintiff’s willful noncompliance claim—Plaintiff need
not seek monetary damages to recover under § 1681n. As to Plaintiff’s negligent
noncompliance claim, because the Court concludes that the information reported in
the Michigan First trade line was not inaccurate, it need not consider whether the
claim is moot.

                                        27
the information reported but also for omissions that render the reported

information misleading.”). “[R]eporting is accurate for purposes of the

FCRA as long as it is technically accurate, or accurate on its face.” Shaw

v. Equifax Info. Sols., Inc., 204 F.Supp.3d 956, 960 (E.D. Mich. 2016)

(citing Dickens v. Trans Union Corp., 18 Fed. Appx. 315, 318 (6th Cir.

2001)).
     [A] plaintiff has failed to carry his initial burden if a court
     finds that the information contained in a challenged credit
     report was accurate on its face, or put somewhat differently,
     “technically accurate.” That is, a credit reporting agency
     satisfies its duty under section 607(b) if it produces a report
     that contains factually correct information about a consumer
     that might nonetheless be misleading or incomplete in some
     respect.
Dickens, 18 Fed. Appx. at 318 (quoting Cahlin v. General Motors

Acceptance Corp., 936 F.2d 1151, 1156 (11th Cir. 1991)). “A consumer’s

conclusory allegation that a report is misleading is insufficient to meet

this standard delineated by the Sixth Circuit.” Shaw, 204 F.Supp.3d at
960. “[A]t a minimum, a plaintiff must provide that a creditor or

consumer of credit reports would be misled. When the recipient was not

misled, such a showing will be extremely difficult.” Elsady v. Rapid

Global Bus. Sols., Inc., 2010 WL 2740154, at * 7 (E.D. Mich. July 12,

2010) (emphasis added). “The standard, and the definition of accuracy,

remains the same in cases involving both credit reporting agencies and

furnishers of information.” Shaw, 204 F.Supp.3d at 960.



                                   28
     In this case, several important facts are not in dispute. First, the

parties do not dispute that Plaintiff’s account with Michigan First has

been “closed out” and “charged off.” They also do not dispute that the

remaining balance on the loan ($10,008) has been accelerated and is due

and owing immediately. Plaintiff’s cause of action against Michigan First

is based on her belief that, in order to be accurate, the “monthly payment”

field of her Michigan First trade line may only contain what she is

currently scheduled to pay on the loan on a monthly basis; and because

the loan has been accelerated and is immediately due, she owes $10,008

immediately, not $489 per month over the course of the next several

months. Because that field says $489 (which is the monthly payment

amount prior to default), rather than $0 (because now the lump sum

amount of $10,008 is due), Thompson contends the trade line is both
patently inaccurate and materially misleading. But Plaintiff offers no

authority to support her argument that the trade line’s “monthly

payment” field must reflect what she is currently “scheduled” to pay on

the loan on a monthly basis. Indeed, her Trans Union and Equifax credit

reports do not even use the term “scheduled monthly payment,” they

simply say “monthly payment.”

     Thompson references deposition testimony from Michigan First’s

Rule 30(b)(6) witness, Cliff Murray, who testified that a “scheduled

monthly payment is the contractual payment that is expected from the
member as a result of the agreement,” ECF No. 44-9, PageID.564, and
                                    29
claims that even under this definition the trade line is reporting

inaccurate information. ECF No. 44, PageID.492. But Michigan First

contends it is not inaccurate or materially misleading to say that the

“monthly payment” field merely reports what the monthly payment

amount was under the contractual agreement between Thompson and

Michigan First, especially given that the trade line, when read as a

whole, indicates the $489 payment was historical.

     The Court finds that the Michigan First tradeline on Plaintiff’s

Equifax and Trans Union credit reports are accurate on their face

because the reports “contain[ ] factually correct information about

[Plaintiff] that might nonetheless be misleading or incomplete in some

respect.” Dickens, 18 Fed. Appx. at 318. It is clear from reading the trade

line as a whole that the “monthly payment” field is historical rather than
current because other fields in the trade line state that the balance is

“$10,008,” that the “payment status” is “collection/charge-off,” that the

“amount past due” is “$10,008,” that the account’s “closed date” is “Jan 1,

2017,” and that the “account status” is “closed – derogatory.” See ECF

Nos. 44-3, 44-4. Any creditor or consumer of credit reports reading

Plaintiff’s Michigan First’s tradeline would not be misled. See Elsady,

2010 WL 2740154, at * 7 (“[A] plaintiff’s mere assertion that a report was

misleading, or even his proof that a lay person would be mislead [sic], is

insufficient to establish that a report was misleading and, therefore,
inaccurate.”). That Plaintiff has not argued that a single creditor or
                                    30
consumer of credit reports was indeed misled by the trade line further

supports this. Id.

     Plaintiff points to two pages of a “Credit Reporting Resource Guide”

(“CRRG”) stating that charged off accounts should report a “scheduled

monthly payment amount” as “zero,” claiming that this is an industry-

wide standard. Even assuming that Plaintiff is correct in asserting that

the CRRG’s recommendation represents an accepted industry standard,

she offers no authority from this jurisdiction or any other for the

proposition that a furnisher’s deviation from the CRRG renders a credit

report inaccurate. Plaintiff relies solely on Gallaher v. US Bank N.A.,

2017 WL 2111593, at *7 (D. Conn. May 15, 2017), for the CRRG’s

relevance, but there the court merely stated that the defendant was

relying on the CRRG and the plaintiff did not question the CRRG’s
requirements; the court did not recognize the CRRG as the industry

standard or conclude that compliance or non-compliance with its

provisions was conclusive evidence of accuracy or inaccuracy. Id.

     But in response, Defendant has provided the Court with authority

from other jurisdictions showing that failure to comply with the CRRG

does not render a report inaccurate. See Hupfauer v. Citibank, 2016 WL

4506798, at *4 n.5 (N.D. Ill. Aug. 19, 2016) (“Plaintiff’s argument that

Experian’s reporting deviated from guidelines set by the Consumer Data

Industry Association is beside the point, as these guidelines do not
establish the standards for accuracy under the FCRA and cannot form
                                   31
the basis for FCRA liability.”); Mortimer v. Bank of Am., N.A., 2013 WL

1501452, at *12 (N.D. Cal. Apr. 10, 2013) (stating that “failure to comply

with the CDIA guidelines [i.e., the CRRG] does not render the report

incorrect”); Co v. JP Morgan Chase Bank, 12-6560, 2013 WL 1788061, at

*2 (N.D. Cal. Apr. 26, 2013) (“[P]laintiffs directed the court to certain

guidelines of the Consumer Data Industry Association, but plaintiffs

concede that these guidelines are not binding on Chase, and that non-

compliance with the guidelines does not constitute a violation of FCRA.”);

see also Cowley v. Equifax Info. Servs., LLC, 2019 WL 5847851 (W.D.

Tenn. Nov. 7, 2019) (concluding that CCRG was inadmissible hearsay as

it was not authenticated by an expert witness through declaration or

deposition, and because plaintiff provided no other evidence in support of

her claim that defendant’s reporting was inaccurate, plaintiff could not
dispute defendant’s affidavit explaining scheduled monthly payment was

accurate).

     Either way, Plaintiff explicitly stated she was not relying on the

CCRG to show that Michigan First’s reporting was patently inaccurate

or materially misleading. See ECF No. 46, PageID.604 (stating that

“[r]ather, Plaintiff relies on the CRRG to show that [Michigan First’s]

violation of the FCRA was, at least, negligent, because [Michigan First]

failed to conform to the industry standard”). So the Court will not find

that a mere failure to follow the CCRG is proof that a trade line entry is
false or misleading. On the record before the Court, reading the trade
                                   32
line in context and as a whole, a creditor or consumer of credit reports

would not be misled by the “monthly payment” field.

      Because Plaintiff cannot demonstrate that her Michigan First trade

line was either inaccurate or misleading, her claims for negligent and

willful violations of 15 U.S.C. § 1681s-2(b) must be dismissed. See Shaw,

204 F.Supp.3d at 962.9 Accordingly, the Court GRANTS Defendant’s

motion for summary judgment as to Plaintiff’s claims and DENIES
Plaintiff’s motion for partial summary judgment.


            D. Defendant Michigan First’s Breach of Contract
                          Counterclaim
      “A party asserting a breach of contract must establish by a

preponderance of the evidence that (1) there was a contract (2) which the

other party breached (3) thereby resulting in damages to the party

claiming breach.” Miller-Davis Co v. Ahrens Const., Inc., 848 N.W.2d 95,
104 (Mich. 2014). Here, Plaintiff concedes that she signed the loan

agreement for her automobile purchase—so there was a contract, she

failed to make the required monthly payments—which is a breach of the

contract, and that by failing to make payments, Michigan First suffered

damages.     Plaintiff’s   Response     to   Michigan     First’s   Request    for

Admissions, ECF No. 42-3, PageID.430. While she denied having no

9 As Plaintiff cannot meet the threshold requirement that the information was
inaccurate, the Court need not consider whether Michigan First conducted a
reasonable investigation pursuant to 15 U.S.C. § 1681s-2(b). Shaw, 204 F.Supp.3d at
962.
                                        33
defense regarding liability to Michigan First for breach of contract, Id. at

PageID.430-31, she does not dispute breach in her response to Michigan

First’s motion for summary judgment or argue why she is otherwise not

indebted to Michigan First for the balance of the Contract. See ECF No.

46, PageID.605-06. Instead, she argues that Michigan First is not

entitled to the attorney fees it seeks in addition to the balance of the loan.

Id. Accordingly, the Court GRANTS Defendant’s motion for summary

judgment as to its counterclaim for breach of contract. The Court will

issue a separate order determining the amount of attorney fees owed to

Defendant.

                                 IV. Conclusion

     For the foregoing reasons, the Court GRANTS Defendant’s motion

for summary judgment and DENIES Plaintiff’s motion for summary
judgment.


     DATED: February 18, 2020.


                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge




                                     34
